     Case 2:19-cv-00437-JAM-JDP Document 38 Filed 01/12/21 Page 1 of 8


 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DAVOOD KHADEMI,                                   Case No. 2:19-cv-00437-JAM-JDP
12                          Plaintiff,                  FINDINGS AND RECOMMENDATIONS
                                                        THAT DEFENDANT’S MOTION FOR
13               v.                                     SUMMARY JUDGMENT BE GRANTED
14    J. LANGES,                                        ECF No. 32
15                          Defendants.                 OBJECTIONS DUE IN 14 DAYS
16

17

18

19           Plaintiff is a former county prisoner proceeding without counsel in this civil rights action

20   brought under 42 U.S.C. § 1983. Defendant is an employee of Placer County’s Auburn Main Jail,

21   where plaintiff was previously imprisoned.1 Before the court is defendant’s motion for summary

22   judgment, ECF No. 32. I recommend that the court grant defendant’s motion for summary

23   judgment.

24      I.            PROCEDURAL BACKGROUND

25           On March 11, 2019, plaintiff filed the instant action against defendant alleging a single

26   claim of excessive force. ECF No. 1. On June 11, 2020, following a screening order finding

27
             1
              Plaintiff has filed a notice of change of address indicating that he is no longer
28   incarcerated. ECF No. 37.
                                                         1
     Case 2:19-cv-00437-JAM-JDP Document 38 Filed 01/12/21 Page 2 of 8


 1   service appropriate, ECF No. 12, defendant answered plaintiff’s complaint, ECF No. 28. The

 2   court then issued a discovery and scheduling order allowing the parties to serve discovery

 3   requests by September 11, 2020. ECF No. 29.

 4            On September 23, 2020, defendant moved for summary judgment. ECF No. 32. Plaintiff

 5   has filed an opposition and amended opposition, ECF Nos. 34, 35, and defendant has replied,

 6   ECF No. 36.

 7      II.      LEGAL STANDARD

 8            The “purpose of summary judgment is to pierce the pleadings and to assess the proof in

 9   order to see whether there is a genuine need for trial.” Matsushita Elec. Indus. Co. Ltd. v. Zenith

10   Radio Corp., 475 U.S. 574, 587 (1986) (citation omitted). Summary judgment is appropriate

11   when there is “no genuine dispute as to any material fact and the movant is entitled to judgment

12   as a matter of law.” Fed. R. Civ. P. 56(a).

13            Summary judgment should be entered “after adequate time for discovery and upon

14   motion, against a party who fails to make a showing sufficient to establish the existence of an

15   element essential to that party’s case, and on which that party will bear the burden of proof at

16   trial.” Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). The moving party bears the “initial

17   responsibility” of demonstrating the absence of a genuine issue of material fact. Id. at 323. An

18   issue of material fact is genuine only if there is sufficient evidence for a reasonable fact finder to

19   find for the non-moving party. A fact is material if it “might affect the outcome of the suit under

20   the governing law.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A party
21   demonstrates that summary judgment is appropriate by “informing the district court of the basis

22   of its motion, and identifying those portions of ‘the pleadings, depositions, answers to

23   interrogatories, and admissions on file, together with affidavits, if any,’ which it believes

24   demonstrate the absence of a genuine issue of material fact.” Celotex, 477 U.S. at 323 (quoting

25   Fed. R. Civ. P. 56(c)).

26            If the moving party meets its initial burden, the burden shifts to the opposing party to
27   present specific facts that show there to be a genuine issue of a material fact. See Fed R. Civ. P.

28   56(e); Matsushita, 475 U.S. at 586. An opposing party “must do more than simply show that
                                                         2
     Case 2:19-cv-00437-JAM-JDP Document 38 Filed 01/12/21 Page 3 of 8


 1   there is some metaphysical doubt as to the material facts.” Matsushita, 475 U.S. at 587. The

 2   party is required to tender evidence of specific facts in the form of affidavits, and/or admissible

 3   discovery material, in support of its contention that a factual dispute exists. Fed. R. Civ. P. 56(c);

 4   Matsushita, 475 U.S. at 586 n.11. The opposing party is not required to establish a material issue

 5   of fact conclusively in its favor; it is sufficient that “the claimed factual dispute be shown to

 6   require a jury or judge to resolve the parties’ differing versions of the truth at trial.” T.W.

 7   Electrical Serv., Inc. v. Pacific Elec. Contractors Assoc., 809 F.2d 626, 630 (9th Cir. 1987).

 8   However, “failure of proof concerning an essential element of the nonmoving party’s case

 9   necessarily renders all other facts immaterial.” Celotex, 477 U.S. at 323.

10             The court must apply standards consistent with Rule 56 to determine whether the moving

11   party demonstrated there to be no genuine issue of material fact and showed judgment to be

12   appropriate as a matter of law. See Henry v. Gill Indus., Inc., 983 F.2d 943, 950 (9th Cir. 1993).

13   “[A] court ruling on a motion for summary judgment may not engage in credibility

14   determinations or the weighing of evidence.” Manley v. Rowley, 847 F.3d 705, 711 (9th Cir.

15   2017) (citation omitted). The evidence must be viewed “in the light most favorable to the

16   nonmoving party” and “all justifiable inferences” must be drawn in favor of the nonmoving party.

17   Orr v. Bank of America, NT & SA, 285 F.3d 764, 772 (9th Cir. 2002).

18             In a summary judgment motion for failure to exhaust, the defendant has the initial burden

19   to establish “that there was an available administrative remedy, and that the prisoner did not

20   exhaust that available remedy.” Albino v. Baca, 747 F.3d 1162, 1172 (9th Cir. 2014). If the
21   defendant carries that burden, “the burden shifts to the prisoner to come forward with evidence

22   showing that there is something in his particular case that made the existing and generally

23   available administrative remedies effectively unavailable to him.” Id. The ultimate burden of

24   persuasion remains with defendant, however. Id.

25      III.      UNDISPUTED FACTS

26             At the outset, the court notes that plaintiff has failed to file a separate document disputing
27   defendant’s statement of undisputed facts in the manner required by Local Rule 260(b). Pursuant

28   to Federal Rule of Civil Procedure 56(e), if a party fails to address a fact as required, “the court
                                                           3
     Case 2:19-cv-00437-JAM-JDP Document 38 Filed 01/12/21 Page 4 of 8


 1   may consider the fact undisputed for purposes of the motion.” Nevertheless, it is well-established

 2   that the pleadings of pro se litigants are held to “less stringent standards than formal pleadings

 3   drafted by lawyers.” Haines v. Kerner, 404 U.S. 519, 520 (1972) (per curiam). “Pro se litigants

 4   must follow the same rules of procedure that govern other litigants.” King v. Atiyeh, 814 F.2d

 5   565, 567 (9th Cir. 1987), overruled on other grounds, Lacey v. Maricopa County, 693 F.3d 896

 6   (9th Cir. 2012) (en banc). The unrepresented prisoners’ choice to proceed without counsel “is

 7   less than voluntary,” and they are subject to the “handicaps . . . detention necessarily imposes

 8   upon a litigant,” such as “limited access to legal materials” as well as “sources of proof.”

 9   Jacobsen v. Filler, 790 F.2d 1362, 1364-65 & n.4 (9th Cir. 1986). Inmate litigants, therefore,

10   should not be held to a standard of “strict literalness” with respect to the requirements of the

11   summary judgment rule. Id.

12          The court is mindful of the Ninth Circuit’s more overarching caution in this context, as

13   noted above, that district courts are to “construe liberally motion papers and pleadings filed by

14   pro se inmates and . . . avoid applying summary judgment rules strictly.” Thomas v. Ponder, 611

15   F.3d 1144, 1150 (9th Cir. 2010). Accordingly, the court considers the record before it in its

16   entirety despite plaintiff’s failure to be in strict compliance with the applicable rules.

17          The undisputed facts are that on October 10, 2018, plaintiff asked defendant to use a toilet

18   plunger, and was allowed out of his cell to retrieve the plunger. See ECF No. 32 ¶ 1, Defendant’s

19   Statement of Undisputed Facts (“DSUF”). Plaintiff was warned that he was not allowed to clean

20   the showers in the shared shower area. After retrieving the plunger, however, plaintiff began
21   cleaning the upper tier shower with a spray bottle. Id. ¶¶ 2-3. Defendant, utilizing the intercom

22   system, ordered plaintiff to cease cleaning the shower and to return to his cell. Plaintiff

23   disregarded defendant’s order. Id. ¶¶ 4-5.

24          Defendant then informed plaintiff in person that he needed to return to his cell, but

25   plaintiff continued to disregard defendant’s orders.2 Id. ¶¶ 6-7. After defendant’s order, plaintiff

26          2
              Plaintiff appears to dispute this, stating that defendant “had closed the cell . . . door and
27   didn’t ask me if I needed to go back to my cell instead told me that I need to be in day room . . . .”
     ECF No. 35 ¶ 2. It is not evident to the court whether plaintiff is disputing every instance of
28   defendant requesting that plaintiff return to his cell. Plaintiff has not disputed that he was told to
                                                          4
     Case 2:19-cv-00437-JAM-JDP Document 38 Filed 01/12/21 Page 5 of 8


 1   walked down the stairs and began cleaning areas around the lower tier dayroom. Id. ¶ 8. Plaintiff

 2   continued to ignore defendant’s orders to stop cleaning and return to his cell, so defendant told

 3   plaintiff that if he did not return, he would be escorted to booking for not following rules. Id.

 4   ¶¶ 9-11. Plaintiff did not comply, and defendant ordered plaintiff to turn and face the wall so that

 5   defendant could place plaintiff in handcuffs. Id. ¶ 13. Plaintiff again did not comply and

 6   physically resisted defendant’s attempts to place plaintiff’s hands in handcuffs. Id. ¶ 14.

 7   Defendant then directed plaintiff to the floor. Id. ¶ 15. Plaintiff continued resisting defendant

 8   physically; he was eventually restrained by multiple officers. Id. ¶¶ 15-16.

 9      IV.       DISCUSSION3

10            A. Discovery Admissions

11            Defendant argues that because plaintiff failed to respond to his discovery requests, the

12   requested admissions must be deemed admitted pursuant to the federal rules. Defendant states

13   that on August 5, 2020, defendant served plaintiff with requests for admission and special

14   interrogatories. ECF No. 32-4 at 5-10, 12-16. Plaintiff opposes the motion for summary

15   judgment, arguing that he never received the discovery from defendant, which the court construes

16   as a request to withdraw these admissions. ECF No. 35 ¶ 1.

17            As an initial matter, pursuant to Federal Rules of Civil Procedure (“FRCP”) 5(b)(2)(C),

18   service is deemed complete upon the mailing to a last known address. Notably, plaintiff opposed

19   the motion for summary judgment, demonstrating that he received mail at his prior address of

20   record. The court finds that pursuant to the federal rules, plaintiff was properly served with the
21   discovery.

22            The parties dispute whether the court should deem the properly served requests admitted.

23   Pursuant to FRCP 36(a)(3), a matter is deemed admitted unless, within 30 days of being served

24   with discovery, the party to whom the request is directed serves a written answer or objection.

25

26   stop cleaning the shower and has not disputed that he failed to listen to defendant’s directions.
     Plaintiff has not provided any evidence regarding what plaintiff disputes.
27           3
               Because the court makes its findings and recommendations on the merits of defendant’s
     arguments, it declines to issue finding and recommendations as to defendant’s argument that he is
28   entitled to qualified immunity.
                                                       5
     Case 2:19-cv-00437-JAM-JDP Document 38 Filed 01/12/21 Page 6 of 8


 1   ECF No. 32-2 at 1-2. The Court of Appeals, however, has recognized the authority of the district

 2   court to permit late responses to requests for admissions. See French v. United States, 416 F.2d

 3   1149 (9th Cir. 1968)). Rule 36(b) is permissive, not mandatory, with respect to withdrawal of

 4   admissions. “The rule permits the district court to exercise its discretion to grant relief from an

 5   admission made under Rule 36(a) only when (1) ‘the presentation of the merits of the action will

 6   be subserved,’ and (2) ‘the party who obtained the admission fails to satisfy the court that

 7   withdrawal or amendment will prejudice that party in maintaining the action or defense on the

 8   merits.’” Conlon v. United States, 474 F.3d 616, 621 (9th Cir. 2007). “The first half of the test in

 9   Rule 36(b) is satisfied when upholding the admission would practically eliminate any

10   presentation of the merits of the case.” Hadley v. United States, 45 F.3d 1345, 1348 (9th Cir.

11   1995). Under the second half of the Rule 36(b) test, “[t]he party relying on the deemed admission

12   has the burden of proving prejudice.” Conlon, 474 F.3d at 622.

13          Here, the factors weigh in favor of granting relief to plaintiff. The admissions go directly

14   to the dispositive question of whether defendant used excessive force. Defendant asked plaintiff

15   to admit to matters that contradict allegations explicitly made in his Complaint. Accordingly, the

16   undersigned declines to deem the requested admissions to be admitted. See ECF No. 32-4 at 6-9.

17   However, even if these admissions stood, considering plaintiff's pro se status, the undersigned has

18   evaluated defendant’s motion for summary judgment in light of the claims found in the complaint

19   and the evidence before the court. Accordingly, plaintiff’s argument is insufficient as a basis to

20   challenge the motion in its entirety. As the court finds below, defendant’s argument is
21   meritorious as plaintiff has failed to create a genuine dispute of material fact regarding plaintiff’s

22   excessive force claims.

23          B. Use of Force

24          As a pretrial detainee, plaintiff’s excessive force claim arises under the Fourteenth

25   Amendment rather than the Eighth. Graham v. Connor, 490 U.S. 386, 395 n.10 (1989); Lolli v.

26   County of Orange, 351 F.3d 410, 415 (9th Cir. 2003). Under the Fourteenth Amendment, a
27   pretrial detainee can show that excessive force was used against him by showing “that the force

28   purposely or knowing used against him was objectively unreasonable.” Kingsley v. Hendrickson,
                                                         6
     Case 2:19-cv-00437-JAM-JDP Document 38 Filed 01/12/21 Page 7 of 8


 1   576 U.S. 389, 397 (2015). The “objective reasonableness turns on the ‘facts and circumstances of

 2   each particular case.’” Id. (quoting Graham, 490 U.S. at 396).

 3          In considering an excessive force claim, the court balances “‘the nature and quality of the

 4   intrusion on the individual’s Fourth Amendment interests against the countervailing government

 5   interests at stake.’” Graham, 490 U.S. at 396. The court specifically looks at whether a plaintiff

 6   is “actively resisting arrest.” Id. Other factors a court considers are: (1) the need for the

 7   application of force, (2) the relationship between the need and the amount of force that was used,

 8   (3) the extent of the injury inflicted, and (4) whether force was applied in a good faith effort to

 9   maintain and restore discipline. White v. Roper, 901 F.2d 1501, 1507 (9th Cir. 1990).

10          Here, it is undisputed that defendant ordered plaintiff to return to his cell multiple times,

11   DSUF ¶¶ 2-5, 8, 10-11, and that defendant provided plaintiff with many opportunities to comply

12   with his orders. Id. It is further undisputed that plaintiff failed to comply with defendant’s orders

13   to face the wall and to place his hands behind his back so that he could be handcuffed. Id. ¶¶ 13-

14   14. Here, plaintiff’s “actions created a need for [defendant] to apply reasonable force to control

15   [plaintiff].” White, 901 F.2d at 1507; see also Turner v. Graff, 2012 WL 3656492, *4 (N.D. Cal.

16   2012) (“Even if plaintiff's resistance did not pose a physical threat to the officers, it created a need

17   for them to apply reasonable force to control plaintiff in order to maintain discipline and order.”);

18   Manriquez v. Huchins, 2011 WL 6293962, *3 (E.D. Cal. 2011) (“An inmate’s failure to comply

19   with prison officials would create a need for the use of force to gain compliance and restore

20   order.”), report and recommendation adopted by, 2012 WL 94475 (E.D. Cal. 2012); Stevenson v.
21   Harmon, 2009 WL 667198, *15 n.9 (S.D. Cal. 2009), affirmed by, 406 F. App’x 97 (9th Cir.

22   2010) (“When an inmate refuses to comply with the order of a staff member, a threat may be

23   reasonably perceived by staff.”).

24          Because plaintiff failed to comply with the orders and physically resisted defendant’s

25   orders, defendant decided to place plaintiff on the ground, where plaintiff continued to resist

26   defendant. Id. ¶¶ 15-16. After reviewing the facts and circumstances of this instance and
27   weighing the relevant factors, the court finds that defendant’s actions were reasonable. See

28
                                                         7
     Case 2:19-cv-00437-JAM-JDP Document 38 Filed 01/12/21 Page 8 of 8


 1   Graham, 490 U.S. at 396. Plaintiff has neither provided any additional facts nor raised a genuine

 2   dispute of material fact, and accordingly I recommend summary judgment in favor of defendant.

 3      V.       FINDINGS AND RECOMMENDATIONS

 4            I recommend that defendant’s motion for summary judgment, ECF No. 32, be granted and

 5   submit these findings and recommendations to a United States District Judge under 28 U.S.C.

 6   § 636(b)(l). Within fourteen days of service of these findings and recommendations, the parties

 7   may file written objections with the court. If the parties file such objections, they should do so in

 8   a document captioned “Objections to Magistrate Judge’s Findings and Recommendations.”

 9
     IT IS SO ORDERED.
10

11
     Dated:      January 11, 2021
12                                                      JEREMY D. PETERSON
                                                        UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        8
